DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wachi, US 2003/0143379, as evidenced by “Thermoset Coatings,” C.A. Lukey, Encyclopedia of Materials: Science and Technology, 2001.
Regarding claims 29-34, Wachi teaches an image-forming material (corresponding to the claimed “transfer element”) comprising a coating (¶ [0246]) of amorphous resin (¶ [0218]), an anti-static (i.e., “charge control”) agent (¶ [0245]), and a silica compound (¶ [0245]). Wachi teaches that the coating may be transferred to a substrate (¶ [0052]). Note that although Wachi does not explicitly refer to the “transfer element” as being “standalone,” the transfer element of Wachi appears to constitute a “standalone” transfer element in accordance with the definition set forth in Applicant’s specification. Note also that although Wachi does not explicitly refer to the polymer compositions of ¶ [0218] as being “curable,” many of the specific materials taught by Wachi in ¶ [0218] are curable, e.g. polyester polyol resin; see “Thermoset Coatings,” which teaches polyester polyol resin to be a thermoset (i.e., “curable”) material (col. 1 of pg. 1). 

Regarding claim 17, although Wachi does not explicitly refer to the coating material as being free from crystalline resin, Wachi teaches that the resin is “amorphous,” which one of ordinary skill in the art would understand to mean non-crystalline. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20, 29, 30, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Staub, WO200610811A2, cited herein according to a machine translation, in view of  “Introduction to Plastics and Elastomers,” Plastics Design Library, Woishnis, 2012.
Regarding claims 17, 18, 19, 20, 29, 30, 32, and 35, Staub teaches a standalone transfer element comprising a patterned coating layer (14 of Fig. 1) made from a curable resin layer. Staub teaches that the transfer element may be transferred to a surface and that the coating layer may have a thickness of 0.5-50 microns. The coating layer of Staub constitutes a “compacted layer” in accordance with the explanation of “compacted layer” set forth in Applicant’s specification. 
The teachings of Staub differ from the present invention in that Staub does not teach that the polymer of the coating layer may be amorphous. Woishnis, however, teaches that when a polymer is amorphous it typically exhibits better impact strength and less warping (pg. xxiv). It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the polymer resin material of Staub be amorphous, as doing so would improve impact strength and lessen warp.

Regarding claim 30 specifically, the teachings of Staub differs from the present invention in that Staub does not teach any specific glass transition temperature for the polymer material of the coating layer. Woishnis, however, teaches that a polymer becomes soft and pliable above the glass transition temperature (pg. xxiv). It would have been obvious to one of ordinary skill in the art to select an . 
Response to Arguments
Applicant’s arguments filed 1-20-2021 have been considered but are moot because they do not apply to the current rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IAN A. RUMMEL
Examiner
Art Unit 1785



/IAN A RUMMEL/Primary Examiner, Art Unit 1785